DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1, 4, 6-14 is/are pending.
Claims 1, 4, 6-10, 13 is/are rejected.
Claims 11-12, 14 is/are objected.
Claim 5 is/are cancelled in the Claim Amendments filed 10/25/2022.
Claims 2-3 is/are previously cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/28/2021 and 10/25/2022 have been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/299,471, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The Provisional Application No. 62/299,471 fails to provide adequate support or enablement for the following features -- for example, but not limited to:
• the recitation of “pure” polyethylene terephthalate (PET);
• the recitation of an AB box liner system with L-shaped and U-shaped 
components;
• the recitation of hollow core fiber; 
• the recitation of “amorphous” PET; etc.
 	Therefore, claims 1, 4, 6-14 have an effective priority date of 02/24/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The disclosure as originally filed does not provide adequate support for the recitation of the first film and the second film each comprising “only a single side with amorphous PET”.  The disclosure discloses that the inner side of the first film and the inner side of the second film comprise amorphous PET, but does not limit the amorphous PET to a specific region or side of the film only (i.e., prohibiting the presence of amorphous PET on the other side of the first or second films).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 09/27/2019 have been withdrawn in view of the Claim Amendments filed 12/28/2021 and 10/25/2022.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	(Reference A) CHASE ET AL (US 2017/0369226),
	in view of KUDO ET AL (US 2003/0187413). 	Since the present claims have an effective filing date of 02/24/2017, (Reference A) CHASE ET AL (which has an effective filing date of 06/27/2016) constitutes prior art under 35 U.S.C. 102(a)(2).
 	(Reference A) CHASE ET AL discloses a packaging insulation laminate sheet (e.g., a “film” form) comprising a polyethylene terephthalate (PET) fiber batt which is sandwiched and secured between two PET facer films, wherein it is highly preferred that the material of the fiber mat and the facing films are the same (i.e., PET) to facilitate recycling, wherein the PET can, but is not required to be, previously recycled.  The PET fiber batt comprises PET staple fibers and thermoplastic binder fibers. The insulation can be cut and folded as desired to fit within (thereby lining the interior of) a packaging container (e.g., box, etc.).  An illustrative, but non-limiting, example comprises cutting the insulation laminate into two pieces comprising a first piece which can be folded to form a U-shape to insulate three side of the container and a second piece which can be folded to form an L-shape which insulates bottom of the container and the remaining fourth side of the container, wherein the upper lap of the L-shape piece can be folded down to insulate the top of the container, which corresponds to the AB box liner system recited in claims 6-7. (entire document, e.g., Figure 1, 3-4, etc.; paragraph 0003, 0011-0012, 0019, etc.) However, the reference does not specifically disclose a wadding made of PET only.  
 	KUDO ET AL ‘413 discloses that it is well known in the art that monocomponent PET fibers can be used as heat-fusible thermoplastic bonding fibers for fibrous materials. (paragraph 0059, 0064, etc.)
	Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a monocomponent PET fiber capable of functioning as a heat-fusible bonding fiber as suggested in KUDO ET AL ‘413 as the thermoplastic binder fibers in the PET fiber batt in the insulation laminate sheet of (Reference A) CHASE ET AL so that all components in the insulation laminate sheet of (Reference A) CHASE ET AL are composed only of PET in order to facilitate recycling.
	Regarding claims 6-7, it would have been obvious to use an all-PET foldable insulation laminate in accordance with (Reference A) CHASE ET AL containing PET-only films and PET-only fiber batts to form two-piece insulation systems for box liners such as the AB box liner system recited in claims 6-7 in order to facilitate handling, to allow the insulation laminate to more accurately hold specific shapes and/or folds, and/or to better conform to the flat sides of a container.

Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	(Reference A) CHASE ET AL (US 2017/0369226), in view of KUDO ET AL (US 2003/0187413),
		as applied to claim 1 above,
	and further in view of (Reference B) VEISEH (US 2003/0047564),
 	and further in view of (Reference C) KANNANKERIL ET AL (US 2004/0120611).
	(Reference B) VEISEH discloses that it is well known in the art to fold an insulation material (e.g., bubble-type insulation, etc.) sheet to form a bottom gusset which can be opened up to line the bottom of a container. (Figure 5-6E, etc.; paragraph 0008-0009, 0031-0032, etc.)  
 	(Reference C) KANNANKERIL ET AL discloses that it is well known in the art that fiber-type insulation can be substituted for air cellular (e.g., bubble-type) insulation for packaging applications.  (paragraph 0030, 0034, etc.)  
 	Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the insulation laminate sheet as disclosed in (Reference A) CHASE ET AL containing PET-only films and PET-only fiber batts as a substitute for other types of foldable insulation material as suggested by (Reference C) KANNANKERIL ET AL in alternative known container liner applications and configurations such as the bottom gusseted liner of (Reference B) VEISEH to order to produce readily recycled container liners with useful features (e.g., sealed ends or edges to prevent leakage, etc.).
 	Regarding claim 9, it would have been obvious to adjust the bias of the fold of insulated bottom gusseted liners formed from the insulation laminate of (Reference A) CHASE ET AL in order to encourage the opening of the insulated container liner in a desired known configuration (e.g., flat-bottomed box liner, etc.).
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	(Reference A) CHASE ET AL (US 2017/0369226), in view of KUDO ET AL (US 2003/0187413),
		as applied to claim 1 above,
	and further in view of (Reference D) COLLISON (US 2014/031918).
 	(Reference D) COLLISON discloses that it is well known in the art to use foldable sandwich-type insulation material sheets comprising a first facer film, polyester fiber core, and a second facer film to form box liners for containers, wherein the insulation material can be cut in a T-shape configuration corresponding to the T-shaped insulation system recited in claim 8. (Figure 6-7, etc.; paragraph 0007, 0033, 0053, etc.) 
 	Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the all-PET insulation laminate sheet disclosed in (Reference A) CHASE ET AL containing PET-only films and PET-only fiber batts in other known container liner applications and configurations such as the one-piece T-shape box liner of (Reference D) COLLISON in to order to produce readily recycled container liners with features useful in specific packaging applications (e.g., to reduce the need to keep track of and/or manipulate multiple separate insulation sections, etc.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	(Reference A) CHASE ET AL (US 2017/0369226), in view of KUDO ET AL (US 2003/0187413),
		as applied to claim 1 above,
	and further in view of (Reference F) FRANKOSKY (US 4,395,455).
 	(Reference F) FRANKOSKY provides evidence that it is well known in the art to utilize hollow PET fibers to form insulating fiber batting useful for forming insulated containers.  (line 15-38, col. 2; etc.)  
 	Regarding claim 10, it would have been obvious to utilize known high efficiency insulating PET fibers such as hollow fibers as evidenced by (Reference F) FRANKOSKY to form at least part of the insulating fiber batt component in the all-PET insulation laminate sheets of (Reference A) CHASE ET AL containing PET-only films and PET-only fiber batts in order to form highly effective thermal insulation for known box liner applications. 

Response to Arguments
Applicant's arguments filed 12/28/2021 and 10/25/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that the present claims 1, 4, 6-14 have an effective priority date of 02/24/2016 (filing date of U.S. Provisional Application No. 62/299,471) because the term “pure resin” is synonymous with the term “virgin resin” used in U.S. Provisional Application No. 62/299,471.  However, contrary to Applicant’s assertions, the terms “pure” and “virgin” are not synonymous because the term “pure” is generally understood as limiting the composition of a material by excluding the presence any other material except the specifically listed material (see the entry for “pure” in FREE DICTIONARY - PURE) -- i.e., “pure PET only” prohibits the presence of any other materials except PET.  
 	In contrast, the term “virgin” in the plastics industry is generally understood as limiting the processing or use experienced by the material -- i.e., the resin or resin composition does not experience any melt processing after the original manufacturing of said resin or resin composition by the material supplier (see the entries for “virgin material” in POLYMER TECHNOLOGY DICTIONARY or ENCYLOPEDIC DICTIONARY OF POLMERS) -- but does not necessarily exclude the presence of other materials besides the explicitly mentioned polymer.  
 	Therefore, the usage of the term “virgin resin” in Provisional Application No. 62/299,471 does not provide adequate support for the phrase “pure PET” in the present claims and the effective filing date of claims 1, 4, 6-14 remains 02/24/2017.
 	Furthermore, it must be noted that Provisional Application No. 62/299,471 does not specifically mention PET or polyethylene terephthalate in relation to “virgin resin”.  The Provisional Application doesn’t even mention polyester materials having the recycling code “1” (i.e., PET-containing material).  Therefore the Provisional Application fails to provide  adequate support for the terms “pure PET” or “virgin PET”.
  	(B) Applicant’s arguments filed 10/25/2022 with respect to the rejections under 35 U.S.C. 112(b) in the previous Office Action mailed 09/27/2019 have been considered but are moot because of the Claim Amendment filed 12/28/2021.
	(C) Applicant’s arguments regarding the rejections under 35 U.S.C. 103 in the previous Office Action mailed 09/27/2019 with respect to (Reference A) CHASE ET AL (US 2017/0369226) are unpersuasive because Applicant’s arguments regarding the effective filing date of claims 1, 4, 6-14 are unpersuasive for the reasons discussed in detail above.
 	(D) Applicant’s arguments regarding the rejections under 35 U.S.C. 103 in the previous Office Action mailed 09/27/2019 with respect to (Reference E) VAN KERREBROUCK ET AL (US 2009/0188091) have been considered but are moot because of the new grounds of rejection necessitated by Claim Amendment filed 12/28/2021.
 	(E) Applicant argues that (Reference B) VEISEH (US 2003/0047564) and (Reference C) KANNANKERIL ET AL (US 2004/0120611) and (Reference D) COLLISON (US 2014/031918) and (Reference F) FRANKOSKY (US 4,395,455) fail to cure the deficiencies of (Reference A) CHASE ET AL and (Reference E) VAN KERREBROUCK ET AL.  However, since Applicant’s arguments with respect to (Reference A) CHASE ET AL (US 2017/0369226) is unpersuasive for the reasons discussed above and Applicant’s arguments with respect to (Reference E) VAN KERREBROUCK ET AL (US 2009/0188091) are moot for the reasons discussed above, Applicant’s arguments against the above secondary references are similarly unpersuasive.

Allowable Subject Matter
Claims 11-12, 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art of record fails to disclose or suggest a laminate insulation material made of pure PET only, wherein the laminate insulation material comprises: a first film made of pure PET only; a wadding made of pure PET only; and a second film made of pure PET only; wherein the first film has a side with amorphous PET and the second film has a side with amorphous PET, wherein the amorphous PET sides face the wadding (claim 11), wherein the term “pure PET only” means that the recited element or structure consists of PET resin alone and contains no other components.
 	(Reference A) CHASE ET AL (US 2017/0369226) fails to disclose PET films comprising amorphous PET regions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	KELMAN (US 5,536,341) and BENIM ET AL (US 2003/0003249) and BORGER ET AL (US 5,723,209) disclose laminates containing multiple elements made from the same material (PET) for easy recycling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 17, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787